WOLLMAN, Chief Justice.
Mary King, the decedent, died January 21,1975. A petition for probate of her will was filed in circuit court on January 22, 1975. On December 6, 1976, the executor, George Pagel, petitioned the court for authority to mortgage or sell property from the estate in order to pay the remaining federal taxes, and for a determination whether the taxes were to be paid from the share of the estate going to the charities, appellants herein — Dakota Midland Hospital and Shriners Hospital for Crippled Children, Twin Cities Unit, Minneapolis, Minnesota or whether the taxes should be apportioned between the charities and other devi-sees. The trial court rendered a memorandum opinion directing the executor to take those steps necessary to raise the funds to pay the taxes and to pay all taxes from the residuary estate, in other words that portion going to the charities. Findings of fact, conclusions of law and judgment were duly entered.
On April 4, 1973, testatrix executed her will and a codicil and on that same day gave real and personal property to George Pagel with a gift tax value of $293,650. These transfers were noted on the gift tax return as transfers without value and were included in the estate at a value of only $39,500, representing the value of a life estate retained by testatrix. As a result of an Internal Revenue Service audit of the estate tax return, it was determined that additional taxes were owed; an additional gift tax of $14,874.24 on the April 4, 1973, gift to Pa-gel; and an additional estate tax of $166,-433.57 was assessed because the gift to Pa-gel was considered a gift causa mortis and should have been included in the estate for tax purposes at its value on the date of death.
In her will testatrix granted to the tenants of her farmland an option to purchase approximately twenty-two quarters of land at a price of $150 per acre. The difference between this price and the fair market value of the land was considered a gift and constitutes the remaining tax burden on the estate.
The principal question in this case is whether SDCL 29-7-1 and 29-7-21 relating to the apportionment of tax burden among the beneficiaries of an estate should be applied to the taxes involved here.2 SDCL 29-7-1 requires that the taxes be equitably apportioned among those persons interested in the estate unless otherwise directed by the decedent’s will.
Article I of decedent’s will provides:
First, I direct my executor to pay out of the principal or income, or both, of the property coming into his possession as executor, all debts allowed in the course of administration, expenses of last illness and funeral, administration expenses and all estate, inheritance, legacy and succession taxes levied upon or in connection with any property or interest either passing under this Will or treated as a part of my estate for the purpose of any such tax or subjected, for any reason, to any such tax.
*173The sole issue on appeal is whether the language of Article I provides sufficient direction to escape the operation of the statute.3
All parties agree that George Pagel was not to pay any taxes on the gifts that were transferred to him de hors the will. Appellants contend that the language concerning the duty of the tenants to pay a portion of the taxes of the estate is ambiguous and must be construed, citing Matter of Estate of Nelson, S.D., 250 N.W.2d 286. They urge application of the rules found in In re Burns’ Estate, 78 S.D. 223, 100 N.W.2d 399. Respondents assert that there is no need for construction of the will but rather mere interpretation. Matter of Estate of Nelson, supra, notes that distinction, stating:
If through interpretation of the writing the intent is clear from the words used, in light of the surrounding circumstances, that intent controls. If after the process of interpretation doubt remains as to the decedent’s intent, the language used and the circumstances surrounding the execution of the writing will again be examined in light of pertinent rules of construction. [footnote omitted] 250 N.W.2d at 288.
The trial court found that the language of Article I discloses decedent’s intention that her estate bear the burden of taxation. We agree.
It appears that although this problem has not previously been addressed by this court, other courts have had occasion to rule upon the efficacy of tax apportionment clauses.
In Johnson v. Hall, 283 Md. 644, 392 A.2d 1103, the Maryland Court of Appeals grappled at length with this problem. In that case, testatrix left an estate in excess of one-half million dollars. She made a number of specific bequests to friends and relatives, leaving the residue in trust for the benefit of her mentally ill son. The tax clause in that will provided:
FIRST: I direct that all lawful debts I owe at the time of my death, including funeral and administration expenses and the expense of my last illness (but not including debts secured by mortgages on real property, except matured obligations as they fall due), and all estate and inheritance taxes, be paid as soon after my death as can lawfully and conveniently be done, (emphasis supplied by the Maryland Court) 283 Md. at 650, 392 A.2d at 1107.
The Prince George’s County Orphans’ Court concluded that the taxes should be apportioned among the beneficiaries; however, the Maryland Court of Special Appeals reversed that judgment and placed the entire tax burden upon the residuary legatee. Hall v. Johnson, 38 Md.App. 589, 382 A.2d 332. The Maryland Court of Appeals reversed the Court of Special Appeals and directed that the judgment of the Orphans’ Court be reinstated. The Maryland Court of Appeals acknowledged that of the courts faced with this issue under apportionment statutes similar to theirs — and ours — the vast majority conclude that such a tax clause operates to shift the tax burden.4
*174The most common principle among these cases is that where taxes are grouped along with other expenses of administration of an estate the tax burden is shifted to the fund required by statute to pay estate expenses. In most cases, these expenses are a charge against the general estate and hence have the practical effect of reducing the residuary estate. Starr v. Watrous, 116 Conn. 448,165 A. 459. The majority of the Maryland Court then concluded that those cases are not soundly reasoned and proceeded to align Maryland with the small minority.5 That minority now consists of two courts of last resort, including Maryland, and several inferior courts, some of which appear to be at variance with their own courts of last resort.
The Maryland Court’s attack on the logic of the majority view is based primarily upon the premise that the reasoning in the majority rule cases works equally well to uphold or defeat a tax clause and that the result is to give precedence to one legal presumption — that absent a provision in the will to the contrary, debts and expenses are charged to the residue — over another legal presumption — that absent an expression in the will to the contrary, taxes are charged to the persons receiving the gifts.
Whatever the merits of the Maryland Court’s reasoning, we conclude that the present case can be distinguished from the Maryland case through review of the language of the tax clauses involved. The clause in the Johnson will merely directed “all estate and inheritance taxes” to be paid promptly, whereas the clause we consider directs the executor to pay “out of the principal and income, ... all estate, inheritance, legacy and succession taxes levied upon or in connection with any property or interest either passing under this Will or treated as a part of my estate for the purpose of any such tax . . ..” (emphasis supplied) Appellants contend that the sole purpose of this language is to protect the gift to Mr. Pagel from taxes. We agree that the clause has that effect; however, we are unable to ascertain how it can be said that the tenants are not shielded from taxes as well when it is recognized that no property or interest passed to Mr. Pagel under the will,6 while the tenants clearly received an interest that passed under the will. Actually the only word in the tax clause that needs interpretation is the word “principal” in the phrase identifying the fund to bear the burden of taxes. We hold that in this context the word refers to the residue of the estate remaining after the bequest to the tenants has been satisfied. That word has been so interpreted elsewhere. Franz v. Schneider, 14 Ill. App.2d 464, 144 N.E.2d 798.
In view of the language contained in Article I of decedent’s will, we conclude that decedent intended to defeat the operation of the apportionment statute. Accordingly, the trial court did not err in ordering the executor to pay the taxes due out of the residue of the estate.
The judgment of the trial court is affirmed.
DUNN and FOSHEIM, JJ., concur.
MORGAN and HENDERSON, JJ., dissent.

. SDCL 29-7-1 provides:
Except as otherwise directed by the decedent’s will, all federal estate taxes which are payable with respect to the property comprising an estate for such tax purposes, whether or not such property passes under a will, shall be equitably apportioned among the persons interested in such estate to whom such property is or may be transferred or to whom any benefit accrues.
SDCL 29-7-2 provides:
Such apportionment shall be made in the proportion that the value of the property, interest or benefit of each such person bears to the total value of the property, interests and benefits received by all such persons interested in the estate; provided, however, that no such taxes shall be apportioned against the surviving spouse, or any other person with respect to property received by such surviving spouse or other person, the value of which is deductible for federal estate tax purposes.


. The United States Supreme Court has determined that the question of how federal taxes are to be apportioned is a matter of state law. Riggs v. Del Drago, 317 U.S. 95, 63 S.Ct. 109, 87 L.Ed. 106. Therefore, we treat the tax burden as a whole without distinguishing between state and federal taxes. See also I.R.C. §§ 2206, 2207.


. It has been said that a few simple words expressly stating “(1) what gifts or beneficiaries are freed of the burden of taxes, (2) what taxes are affected, and (3) where the burden of taxes is shifted,” will constitute a sufficient tax clause. In re Ogburn’s Estate, Wyo., 406 P.2d 655 at 658; 28 Am.Jur., Inheritance, Estate, and Gift Taxes, § 488, p. 353. The present tax clause is inartful in that it could more clearly reflect the intention of the testatrix concerning which fund was to be charged with the taxes.


. The following cases are collected in Johnson v. Hall, supra, 283 Md. at 649-653, 392 A.2d at 1107-1108. See Baylor v. Natl. Bank of Commerce of Norfolk, 194 Va. 1, 72 S.E.2d 282; Starr v. Watrous, 116 Conn. 448, 165 A. 459-460; In re Bett’s Estate, 2 Ill.App.2d 453, 119 N.E.2d 801, 803-804; University of Louisville v. Liberty Nat. Bank & T. Co., Ky., 499 S.W.2d 288, 289 (overruling McKinney v. Mt. Sterling Nat. Bank, 310 Ky. 186, 220 S.W.2d 379, 382-383); Succession of Jones, La.App., 172 So.2d 312, 315; Thomas v. Fox, 348 Mass. 152, 202 N.E.2d 912, 913; In re Hund’s Will, 266 App. Div. 379, 42 N.Y.S.2d 505, 506-507; In re Moritz’ Will, 48 Misc.2d 323, 264 N.Y.S.2d 734, 737; In re James’ Estate, 180 Mise. 441, 40 N.Y.S.2d 4, 6, aff'd 267 App.Div. 761, 45 N.Y.S.2d 938; Gaither v. United States Trust Company of New York, 230 S.C. 568, 97 S.E.2d 24, 26-27; In re Cudahy’s Will, 251 Wis. 116, 28 N.W.2d 340, 341; In re Ogburn’s Estate, Wyo., 406 P.2d 655, 657; see In re Bauer's Will, 54 Misc.2d *1741060, 284 N.Y.S.2d 98, 104; In re Herz’ Estate, 203 Misc. 1077, 119 N.Y.S.2d 129, 132-133; In re Horn’s Estate, 351 Pa. 131, 40 A.2d 471, 473.


. Cases collected in Johnson v. Hall, supra, 283 Md. at 651, 392 A.2d at 1108. See In re Estate of Cummings, 263 Cal.App.2d 661, 69 Cal.Rptr. 792, 797; In re Keller's Estate, 134 Cal.App.2d 232, 286 P.2d 889, 892; In re Grondin’s Estate, 98 N.H. 313, 100 A.2d 160, 162-163; In re Robords’ Estate, 69 Misc.2d 1026, 332 N.Y.S.2d 698, 701-702; In re Carrington’s Estate, Ohio Prob., 1 Ohio Op.2d 72, 136 N.E.2d 182, 184-185; Skaggs v. Yunck, 10 Or.App. 536, 500 P.2d 1230, 1231.


. Article III of the will provided in part “I have provided outside of my will for George Pagel, who has been my manager and confidant for many years.”